Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed October 31, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 2, 11, 12, 19, and 20 have been amended.  Claims 1, 11, and 19 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub. No. 2018/0121880 A1) and further in view of Buchanan (PG Pub. No. 2019/0287070 A1).
Regarding Claim 1, Zhang discloses a computer-implemented method for determining a set of alternative job titles, the method comprising:
receiving a set of job parameters corresponding to a job opening (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section, and text obtained from a desired skills section);
processing the set of job parameters to identify at least one job title string that corresponds to at least one job title (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section, and text obtained from a desired skills section); and
normalizing the at least one job title string in accordance with a set of normalization rules to form a normalized job title string (see Zhang, paragraph [0021], where a job title for the job posting can be selected from a plurality of standardized job titles).
Zhang does not disclose querying one or more machine learning models to retrieve at least one alternative job title based at least in part on the normalized job title string and querying a database to retrieve at least one entry that matches the at least one alternative job title.  Buchanan discloses querying one or more machine learning models to retrieve at least one alternative job title based at least in part on the normalized job title string (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) and querying a database to retrieve at least one entry that matches the at least one alternative job title (see Buchanan, paragraph [0025], where at operation 230, the serve 120 generates, from the professional data repository 110, a first set of search results based on the first set of parameters and the second set of parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 2, Zhang in view of Buchanan discloses the method of Claim 1, wherein: 
querying the database (see Zhang, Fig. 1, for skills database 120) uses a second query language (see Zhang, paragraph [0038], where a ‘database’ is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [it is the position of the Examiner that a plurality of database types suggests a plurality of query languages]).
Zhang does not disclose querying the one or more machine learning models uses a first query language.  The combination of Zhang and Buchanan discloses querying the one or more machine learning models (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) uses a first query language (see Zhang, paragraph [0038], where a ‘database’ is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [it is the position of the Examiner that a plurality of database types suggests a plurality of query languages]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 3, Zhang in view of Buchanan discloses the method of Claim 1, wherein:
Zhang does not disclose the machine learning models comprise one or more classifiers.  Buchanan discloses the machine learning models comprise one or more classifiers (see Buchanan, paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine [it is the position of the Examiner that a factorization machine is known in the art as a classifier]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search (see Buchanan, Abstract).
Regarding Claim 4, Zhang in view of Buchanan discloses the method of Claim 3, wherein: 
Zhang does not disclose a first classifier is trained based at least in part on job titles contained in seed data and a second classifier is trained based at least in part on job descriptions contained in the seed data.  The combination of Zhang and Buchanan discloses a first classifier is trained based at least in part on job titles contained in seed data (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) and wherein a second classifier is trained based at least in part on job descriptions contained in the seed data (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 5, Zhang in view of Buchanan discloses the method of Claim 1, wherein at least a portion of the set of job parameters is based on a job requisition (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section).
Regarding Claim 6, Zhang in view of Buchanan discloses the method of Claim 1, wherein:
Zhang does not disclose the at least one alternative job title is generated based on at least a partial match between at least a first portion of the at least one job title string and at least a second portion of a job title stored in a data structure of one or more of the machine learning models.  Buchanan discloses the at least one alternative job title is generated based on at least a partial match between at least a first portion of the at least one job title string and at least a second portion of a job title stored in a data structure of one or more of the machine learning models (see Buchanan, paragraph [0032], where data repository 110 (or another data repository) stores a set of titles that are similar to one another, to be used for identifying the similar titles; for example; the data repository 110 may store an indication that the titles “Realtor”, “real estate broker” and “real estate agent” are similar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 7, Zhang in view of Buchanan discloses the method of Claim 6, wherein:
Zhang does not disclose the partial match is based at least in part on matching a number of Ngrams.  Buchanan discloses the partial match is based at least in part on matching a number of Ngrams (see Buchanan, paragraph [0032], where data repository 110 (or another data repository) stores a set of titles that are similar to one another, to be used for identifying the similar titles; for example; the data repository 110 may store an indication that the titles “Realtor”, “real estate broker” and “real estate agent” are similar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search (see Buchanan, Abstract).
Regarding Claim 9, Zhang in view of Buchanan discloses the method of Claim 6, wherein:
Zhang does not disclose the partial match is based at least in part on a correlation between the first portion of the at least one job title string and a number of features of the database of machine learning models.  Buchanan discloses the partial match is based at least in part on a correlation between the first portion of the at least one job title string and a number of features of the database of machine learning models (see Buchanan, paragraph [0032], where data repository 110 (or another data repository) stores a set of titles that are similar to one another, to be used for identifying the similar titles; for example; the data repository 110 may store an indication that the titles “Realtor”, “real estate broker” and “real estate agent” are similar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 10, Zhang in view of Buchanan discloses the method of Claim 6, further comprising:
Zhang does not disclose adding newly-encountered Ngrams to the database of machine learning models.  Buchanan discloses adding newly-encountered Ngrams to the database of machine learning models (see Buchanan, paragraph [0032], where data repository 110 (or another data repository) stores a set of titles that are similar to one another, to be used for identifying the similar titles; for example; the data repository 110 may store an indication that the titles “Realtor”, “real estate broker” and “real estate agent” are similar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 11, Zhang discloses a system for determining a set of alternative job titles, the system comprising:
one or more processors (see Zhang, paragraph [0104], where machine 700 may include processors 71); and
a memory storing instructions (see Zhang, paragraph [0104], where machine 700 may include processors 710, memory/storage 730) that, when executed by the one or more processors, cause the system to:
receive a set of job parameters corresponding to a job opening (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section, and text obtained from a desired skills section);
process the set of job parameters to identify at least one job title string that corresponds to at least one job title (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section, and text obtained from a desired skills section); and
normalize the at least one job title string in accordance with a set of normalization rules to form a normalized job title string (see Zhang, paragraph [0021], where a job title for the job posting can be selected from a plurality of standardized job titles).
Zhang does not disclose query one or more machine learning models to retrieve at least one alternative job title based at least in part on the normalized job title string and query a database to retrieve at least one entry that matches the at least one alternative job title.  Buchanan discloses querying one or more machine learning models to retrieve at least one alternative job title based at least in part on the normalized job title string (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) and querying a database to retrieve at least one entry that matches the at least one alternative job title (see Buchanan, paragraph [0025], where at operation 230, the serve 120 generates, from the professional data repository 110, a first set of search results based on the first set of parameters and the second set of parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 12, Zhang in view of Buchanan discloses the system of Claim 11, wherein: 
querying the database (see Zhang, Fig. 1, for skills database 120) uses a second query language (see Zhang, paragraph [0038], where a ‘database’ is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [it is the position of the Examiner that a plurality of database types suggests a plurality of query languages]).
Zhang does not disclose querying the one or more machine learning models uses a first query language.  The combination of Zhang and Buchanan discloses querying the one or more machine learning models (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) uses a first query language (see Zhang, paragraph [0038], where a ‘database’ is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [it is the position of the Examiner that a plurality of database types suggests a plurality of query languages]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 13, Zhang in view of Buchanan discloses the system of Claim 11, wherein:
Zhang does not disclose the machine learning models comprise one or more classifiers.  Buchanan discloses the machine learning models comprise one or more classifiers (see Buchanan, paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine [it is the position of the Examiner that a factorization machine is known in the art as a classifier]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 14, Zhang in view of Buchanan discloses the system of Claim 13, wherein: 
Zhang does not disclose a first classifier is trained based at least in part on job titles contained in seed data and a second classifier is trained based at least in part on job descriptions contained in the seed data.  The combination of Zhang and Buchanan discloses a first classifier is trained based at least in part on job titles contained in seed data (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) and wherein a second classifier is trained based at least in part on job descriptions contained in the seed data (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 15, Zhang in view of Buchanan discloses the system of Claim 11, wherein at least a portion of the set of job parameters is based on a job requisition (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section).
Regarding Claim 16, Zhang in view of Buchanan discloses the system of Claim 11, wherein:
Zhang does not disclose the at least one alternative job title is generated based on at least a partial match between at least a first portion of the at least one job title string and at least a second portion of a job title stored in a data structure of one or more of the machine learning models.  Buchanan discloses the at least one alternative job title is generated based on at least a partial match between at least a first portion of the at least one job title string and at least a second portion of a job title stored in a data structure of one or more of the machine learning models (see Buchanan, paragraph [0032], where data repository 110 (or another data repository) stores a set of titles that are similar to one another, to be used for identifying the similar titles; for example; the data repository 110 may store an indication that the titles “Realtor”, “real estate broker” and “real estate agent” are similar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 17, Zhang in view of Buchanan discloses the system of Claim 16, wherein:
Zhang does not disclose the partial match is based at least in part on matching a number of Ngrams.  Buchanan discloses the partial match is based at least in part on matching a number of Ngrams (see Buchanan, paragraph [0032], where data repository 110 (or another data repository) stores a set of titles that are similar to one another, to be used for identifying the similar titles; for example; the data repository 110 may store an indication that the titles “Realtor”, “real estate broker” and “real estate agent” are similar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 19, Zhang discloses a non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a device, causes the device to perform operations comprising:
receiving a set of job parameters corresponding to a job opening (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section, and text obtained from a desired skills section);
processing the set of job parameters to identify at least one job title string that corresponds to at least one job title (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section, and text obtained from a desired skills section); and
normalizing the at least one job title string in accordance with a set of normalization rules to form a normalized job title string (see Zhang, paragraph [0021], where a job title for the job posting can be selected from a plurality of standardized job titles).
Zhang does not disclose querying one or more machine learning models to retrieve at least one alternative job title based at least in part on the normalized job title string and querying a database to retrieve at least one entry that matches the at least one alternative job title.  Buchanan discloses querying one or more machine learning models to retrieve at least one alternative job title based at least in part on the normalized job title string (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) and querying a database to retrieve at least one entry that matches the at least one alternative job title (see Buchanan, paragraph [0025], where at operation 230, the serve 120 generates, from the professional data repository 110, a first set of search results based on the first set of parameters and the second set of parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Regarding Claim 20, Zhang in view of Buchanan discloses the non-transitory computer readable medium of Claim 19, wherein: 
querying the database (see Zhang, Fig. 1, for skills database 120) uses a second query language (see Zhang, paragraph [0038], where a ‘database’ is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [it is the position of the Examiner that a plurality of database types suggests a plurality of query languages]).
Zhang does not disclose querying the one or more machine learning models uses a first query language.  The combination of Zhang and Buchanan discloses querying the one or more machine learning models (see Buchanan, paragraph [0020], where at operation 210, the server 120 receives, from the client device 130, a search query; the search query includes a first set of parameters; in some examples, the first set of parameters includes one or more of a job title; see also paragraph [0021], where at operation 220, the server 120 determines a second set of parameters related to the first set of parameters … similar to the first set of parameters, in some examples, the second set of parameters includes one or more of a job title; see also paragraph [0040], where some aspects of the technology described herein refer to expansion based on co-occurrence … in some cases, a machine leaning model, such as a factorization machine, may be used … alternatively, a deep neural network may be used in addition to or in place of the factorization machine) uses a first query language (see Zhang, paragraph [0038], where a ‘database’ is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [it is the position of the Examiner that a plurality of database types suggests a plurality of query languages]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Buchanan for the benefit of expanding a search query for employment candidates (see Buchanan, Abstract).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Buchanan as applied to Claims 1-7, 9-17, 19, and 20 above, and further in view of Logan (PG Pub. No. 2003/0187649 A1).
Regarding Claim 8, Zhang in view of Buchanan discloses the method of Claim 7, wherein:
Zhang does not disclose at least one of the Ngrams comprises a syllable or a word stem.  Logan discloses at least one of the Ngrams comprises a syllable or a word stem (see Logan, paragraph [0011] – [0014], where the given search input may be expanded by translating the words in the input to one or more phoneme strings … syllable-based word boundaries break up each of the phoneme strings into a list of segmented phoneme strings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Logan for the benefit of word and syllable based keyword expansion (see Logan, paragraph [0052]).
Regarding Claim 18, Zhang in view of Buchanan
Zhang does not disclose at least one of the Ngrams comprises a syllable or a word stem.  Logan discloses at least one of the Ngrams comprises a syllable or a word stem (see Logan, paragraph [0011] – [0014], where the given search input may be expanded by translating the words in the input to one or more phoneme strings … syllable-based word boundaries break up each of the phoneme strings into a list of segmented phoneme strings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang with Logan for the benefit of word and syllable based keyword expansion (see Logan, paragraph [0052]).
Response to Arguments
 Applicant’s Arguments, received October 31, 2021, have been fully considered, but they are not persuasive.
Applicant argues on page 7 of Applicant’s Remarks that Zhang, alone, or in combination with Buchanan, does not teach, disclose, or fairly suggest, all the elements of Independent Claim 1 and equivalent Independent Claims 11 and 19.  Specifically, Applicant argues that Zhang does not disclose “receiving a set of job parameters corresponding to a job opening and processing the set of job parameters to identify at least one job title string that corresponds to at least one job title.”  However, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant has simply reproduced paragraph [0021] of Zhang and asserted without explanation why the cited paragraph of Zhang does not teach, disclose, or fairly suggest the method step.
Zhang discloses receiving a job posting (see Zhang, paragraph [0021]), which the Examiner has determined is not patentably distinguishable from a job opening.  Furthermore, Zhang discloses extracting textual features from the job opening, which the Examiner has determined is not patentably distinguishable from processing a set of job parameters.  The textual features extracted from the job posting include a job title, job description, and desired skills (see Zhang, paragraph [0021], where according to some embodiments, the skill determination system can extract textual features from a job posting; the textual features can include text obtained from a job title section, text obtained from a job description section, and text obtained from a desired skills section), which the Examiner has determined is not patentably distinguishable from the “job parameters” and “job title string” claimed by the Applicant.  For at least these reasons, it is the position of the Examiner that the combination of Zhang and Buchanan disclose all the features of Independent Claim 1 and equivalent Independent Claims 11 and 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        

























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161